Citation Nr: 1044041	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1973, during the Korean Conflict, peacetime, and the Vietnam Era.  
He died in March 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
Veteran's cause of death.

In July 2010, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  Such 
opinion was completed and a copy is associated with the Veteran's 
claims folder.  In August 2010, the Board informed the appellant 
that it had requested a specialist's opinion in conjunction with 
the adjudication of the appeal, provided her a copy of that 
opinion, and indicated that she was entitled to submit additional 
evidence or argument provided within 60 days of the date of that 
letter.  Such period has passed, and the appellant indicated that 
she had no further argument or evidence to submit.  See September 
2010 "medical Opinion Response Form."  Accordingly, the Board 
will proceed with the consideration of this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in March 
2006 and lists the immediate cause of death as mesenteric 
infarction, due to (or as a consequence of) thoraco-abdominal 
aneurysm.  

2.  At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss, evaluated as 40 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
residuals of duodenal ulcer and irritable colon syndrome, 
evaluated as noncompensable.  

3.  The preponderance of the evidence is against a finding that 
the Veteran's service-connected auditory and/or digestive system 
disabilities either caused or contributed substantially or 
materially to cause his death.

4.  Mesenteric infarction and/or thoraco-abdominal aneurysm was 
not demonstrated in service or for many years thereafter.  There 
is no competent medical evidence of record demonstrating a 
relationship between the cause of the Veteran's death and his 
active military service, to include any service-connected 
disability.    


CONCLUSION OF LAW

A disability incurred in or aggravated by service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided to a claimant prior to the initial unfavorable decision 
on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In the instant case, the appellant was advised by a September 
2006 letter of the evidence and information necessary to 
substantiate her claim as well as hers and VA's respective 
responsibilities in obtaining such evidence and information.  
Specifically, the September 2006 letter informed her that, to 
substantiate her claim, that the evidence must show that the 
Veteran died while on active duty or he died from a service-
connected injury or disease.  Additionally, such letter advised 
the appellant that the evidence needed to show a reasonable 
probability that the condition that contributed to the Veteran's 
death was caused by injury or disease that began during service.  
However, as the letter did not provide her with a statement of 
the condition for which the Veteran was service-connected at the 
time of his death, namely bilateral hearing loss, tinnitus, and 
residuals of duodenal ulcer and irritable colon syndrome, in 
accordance with Hupp, or inform her of the information and 
evidence necessary to establish an effective date if the benefit 
were granted, the Board finds that the VCAA notice in this case 
is defective.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice was 
presumed prejudicial and must result in reversal unless VA showed 
that the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of the 
notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (2007).  However, the U.S. Supreme Court reversed that 
decision based on a finding that the Federal Circuit's framework 
for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
VCAA notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair adjudication 
of the claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the appellant resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the notice 
what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.  Actual 
knowledge may be established by statements or actions by the 
claimant or the claimant' s representative demonstrating an 
awareness of what is necessary to substantiate his or her claim.  
Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  Because reversal is warranted only if an error affects 
the essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the claim 
served to render any pre-adjudicatory VCAA notice errors non-
prejudicial.  Id. at 46.

In this case, the evidence of record reflects that the appellant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed.  In 
this regard, she specifically argues that the Veteran's service-
connected residuals of duodenal ulcer and irritable colon 
syndrome disability caused, contributed substantially or 
materially to cause his death, combined to cause or lent to or 
assisted in producing the Veteran's death.  See January 2007 
"Statement in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement); March 2008 "Appeal to the Board," VA Form 9; 
September 2010 Written Brief Presentation.  Such statements 
reveal actual knowledge on the part of the appellant of the 
Veteran's service-connected residuals of duodenal ulcer and 
irritable colon syndrome disability and what was necessary to 
substantiate her service connection claim.  See Sanders, 487 F.3d 
at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  

The Board also notes that the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if the benefit were granted.  Despite the 
inadequate notice provided to the appellant on this element, the 
Board finds no prejudice to her in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  In 
this regard, because the Board concludes herein that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death, any question as to the appropriate effective date to be 
assigned is moot.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice 
defect did not affect the essential fairness of the adjudication 
of the appellant's claim.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's 
service treatment records (STRs); post-service treatment records, 
including private treatment records and VA medical records; and 
statements submitted by the Veteran and the appellant have been 
associated with the claims file.  As noted, the Board also 
obtained a VHA opinion regarding whether the Veteran's service-
connected residuals of duodenal ulcer and irritable colon 
syndrome caused, contributed substantially or materially to 
death, combined to cause death, or aided or lent to the 
production of the Veteran's death.  See August 2010 VHA Opinion 
Report.  

The appellant did not provide any information to VA concerning 
available relevant treatment records that she wanted the RO to 
obtain for her that have not been requested or obtained.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.

Merits of the Cause of Death Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.312(a) (2010).  The death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death.  Id.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the 
same category, there would be included service-connected diseases 
or injuries of any evaluation (even 100 percent evaluations) but 
of a quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Id.  

Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributing cause of death from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially less 
capable of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease, to include 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in March 2006 at the age of 75 and lists the immediate cause 
of death as mesenteric infarction, due to (or as a consequence 
of) thoraco-abdominal aneurysm.  An autopsy was not performed.

The appellant contends that the Veteran's service-connected 
disabilities, specifically residuals of duodenal ulcer and 
irritable colon syndrome, contributed or lent to his death.  See 
January 2007 "Statement in Support of Claim," VA Form 21-4138 
(Notice of Disagreement); March 2008 "Appeal to the Board," VA 
Form 9; September 2010 Written Brief Presentation.  Upon review 
of the evidence of record, the Board finds that the appellant's 
contention is without merit.  

In this regard, as noted, the Veteran was service-connected for 
bilateral hearing loss, tinnitus, and residuals of duodenal ulcer 
and irritable colon syndrome.  See February 2004 Rating Decision.  
However, there is no evidence that such disabilities either 
caused or contributed substantially or materially to cause his 
death.  In this regard, the Board notes that the various auditory 
disabilities are minor service-connected disabilities of a 
quiescent or static nature, not materially affecting a vital 
organ (in this case, the intestines and/or abdomen).  
Additionally, the evidence shows that the Veteran died primarily 
due to unrelated disabilities involving blood/digestive 
disorders.  

With regard to whether the Veteran's service-connected residuals 
of duodenal ulcer and irritable colon syndrome caused, 
contributed substantially or materially to death, combined to 
cause death, or aided or lent to the production of the Veteran's 
death, the claims folder contains a negative opinion and there is 
no opinion of record to the contrary.  In this regard, after 
review of the claims folder including the Veteran's STRs and 
various post-service private and VA medical records, an August 
2010 VA physician opined that the Veteran's "combination of 
irritable bowel/colon syndrome and duodenal ulcers did not appear 
to be the principal cause of death," and "there is no evidence 
that it led to the [Veteran's] death."  See August 2010 VHA 
Opinion Report.  The rationale for the negative opinion was that 
the Veteran had no symptoms or treatment for the service-
connected irritable bowel/colon or duodenal ulcer disability 
after his discharge from service, specifically beginning 2003.  
See August 2003 VA General Medicine Examination Report.  
Therefore, the Board finds that the Veteran's bilateral hearing 
loss, tinnitus, and/or residuals of  duodenal ulcer and irritable 
colon syndrome did not cause or contribute substantially or 
materially to cause his death.  See 38 C.F.R. § 3.312(c)(2).

Furthermore, the evidence of record does not reflect that the 
disabilities which caused the Veteran's death (mesenteric 
infarction and/or thoraco-abdominal aneurysm) were incurred in or 
aggravated by his active military service.  The Veteran's STRs 
are negative for complaints, treatment, or diagnoses of any 
mesenteric infarction and/or thoraco-abdominal aneurysm 
disability.  There is also no indication that these disabilities 
are related to the Veteran's service-connected disability of the 
digestive system, specifically residuals of  duodenal ulcer and 
irritable colon syndrome.  

Post-service, the first indication of any mesenteric infarction 
and/or thoraco-abdominal aneurysm disability is noted in a May 
2000 Primary Care Note from the VA Outpatient Clinic in Jasper, 
Alabama, which indicates a history of abdominal-aortic aneurysm, 
dated approximately 27 years post-service.  

Moreover, as noted above, there is no medical evidence 
demonstrating a relationship between the disabilities causing the 
Veteran's death (mesenteric infarction and thoraco-abdominal 
aneurysm) and his service, to include his service-connected 
residuals of duodenal ulcer and irritable colon syndrome.  See 
August 2010 VHA Opinion Report. 

A complete review of the medical evidence of record, including VA 
and private records, is negative for any other opinion regarding 
a relationship between the Veteran's cause of death and his 
service, to include his service-connected residuals of duodenal 
ulcer and irritable colon syndrome.   

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board acknowledges that the appellant has contended on her 
own behalf that the Veteran's cause of death is related his 
military service, specifically she contends that his service-
connected residuals of duodenal ulcer and irritable colon 
syndrome caused, contributed substantially or materially to 
death, combined to cause death, or aided or lent to the 
production of the Veteran's death.  The Veteran and those 
witnessing his symptoms first-hand are competent to report on the 
Veteran's symptomatology during service and after service.  
However, such statements are not credible because, as discussed 
above, review of the evidence of record reveals that the Veteran 
did not seek treatment for his complaints until many years after 
service, and in addition, significantly, the August 2010 VHA 
Opinion Report indicates that the Veteran's "irritable 
bowel/colon syndrome and duodenal ulcers did not appear to be the 
principal cause of death," and "there is no evidence that it 
led to the [Veteran's] death."  

As noted above,  the evidence of record reflects that the 
appellant had actual knowledge of what was necessary to 
substantiate the claim and that the claim was otherwise properly 
developed.  In this respect, the Board finds that the appellant 
did not provide any information to VA concerning available 
relevant treatment records that she wanted the RO to obtain for 
her that have not been requested or obtained.  Thus, the Board 
finds that VA has fully satisfied the duty to assist.  In the 
circumstances of this case, additional efforts to assist or 
notify the appellant in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, the Board finds that mesenteric infarction and/or 
thoraco-abdominal aneurysm were not present in service or for 
many years thereafter, and there is no competent evidence 
relating such disabilities to service, to include any of the 
Veteran's service-connected disabilities.  In addition, the 
preponderance of the evidence is against a finding that the 
Veteran's disabilities were incurred in or aggravated by service, 
had any significant adverse effect on the events leading to the 
Veteran's death, or otherwise contributed substantially or 
materially to his demise. 

The Board acknowledges the appellant's argument that the VHA 
opinion is flawed and/or inadequate because the August 2010 
physician failed to address whether the Veteran's cause of death 
was secondary to his service-connected residuals of duodenal 
ulcers and irritable colon syndrome disabilities.  See September 
2010 Written Brief Presentation.  However, such argument is 
without merit and a remand for another opinion is not necessary.  
In this regard, as noted above, the August 2010 VHA physician 
provided opinions with complete rationale as to whether the 
Veteran's service -connected residuals of duodenal ulcers and 
irritable colon syndrome disabilities were the principal cause of 
death or the contributory cause of death (all theories of 
entitlement); in other words, whether the service-connected 
residuals of duodenal ulcers and irritable colon syndrome 
disabilities caused, contributed substantially or materially to 
death, combined to cause death, or aided or lent to the 
production of the Veteran's death pursuant to 38 C.F.R. § 3.312.  



	(CONTINUED ON NEXT PAGE)




The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


